DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on December 16, 2020 has been entered. Claims 1, 9, 16 and 20-35 are pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first fluid structure and the second fluid handling structure in one structure as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 16 and 20-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim contain limitation that do not have a clear antecedent bases in the specification. In particular claimed limitation of the first fluid structure and the second fluid handling structure in one structure as claimed does not have a clear antecedent basis in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 9, 16 and 20-35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakano [US 20040263809 A1].
As per Claim 1, Nakano teaches a fluid handling structure system (See fig. 13) for a lithographic apparatus, the fluid handling structure system comprising: 
a first fluid handling structure (the shorter side of the rectangle disposed on the left that is labeled as 5 and 6) having a plurality of openings, the first fluid handling structure configured such that the openings are directed, in use, towards a facing surface, the facing surface being a substrate and/or a substrate table configured to support the substrate, the first fluid handling structure configured to supply liquid to a localized portion of the facing surface and to confine the liquid to the localized portion, and the openings are configured to extract liquid; and 

As per Claim 9, Nakano teaches the fluid handling structure system of claim 1, wherein the one or more apertures are for the passage of gas and/or liquid into the second fluid handling structure (Para 119).
As per Claim 15, Nakano teaches the fluid handling structure system of claim 1, wherein the second fluid handling structure is a dryer configured to remove liquid from the facing surface (See fig. 13, wherein the liquid supplying removing openings are activated depending on the movement direction of the structure).
As per Claim 16, Nakano teaches a lithographic apparatus comprising a projection system 4 configured to project a beam of radiation onto a radiation-sensitive substrate and the fluid handling structure system of claim 1 (See fig. 1, Para 40).
As per Claim 20, Nakano teaches the fluid handling structure system of claim 1, wherein the second fluid handling structure further comprises one or more further apertures, the further apertures configured to pass a fluid out of the second fluid handling structure onto the facing surface, the one or more further apertures arranged in a curved layout in a plane parallel to the facing surface (See fig. 13, wherein the liquid supplying removing openings are activated depending on the movement direction of the structure).
As per Claim 21, Nakano teaches the fluid handling structure system of claim 1, wherein the second fluid handling structure comprises an outer edge at least partially curved in a plane parallel to the facing surface (Para 118).
As per Claim 22, Nakano teaches the fluid handling structure system of claim 1, wherein the one or more apertures comprises an elongate, curved aperture (See fig. 13).
As per Claim 23, Nakano teaches a fluid handling structure system (See fig. 13) for a lithographic apparatus, the fluid handling structure system comprising: 
a first fluid handling structure (the shorter side of the rectangle disposed on the left that is labeled as 5 and 6) having a plurality of openings, the first fluid handling structure configured such that the openings are directed, in use, towards a facing surface, the facing surface being a substrate and/or a substrate table configured to support the substrate, the first fluid handling structure configured to supply liquid to a localized portion of the facing surface and to confine the liquid to the localized portion, and the openings are configured to extract liquid; and 
a second fluid handling structure (the shorter side of the rectangle disposed on the right side), separate from the first fluid handling structure when in the lithographic apparatus with the first fluid handling structure, having one or more apertures directed, in use, towards the facing surface and having an outer edge at least partially curved in a plane parallel to the facing surface, and the second fluid handling structure is configured to extract liquid (See fig. 13, Para 118-121).
As per Claim 24, Nakano teaches the fluid handling structure system of claim 23, wherein the second fluid handling structure further comprises one or more openings 
As per Claim 25, Nakano teaches the fluid handling structure system of claim 24, wherein the one or more apertures are arranged in a curved layout in a plane parallel to the facing surface (See fig. 13).
As per Claim 26, Nakano teaches the fluid handling structure system of claim 23, wherein the one or more apertures comprises an elongate, curved aperture (See fig. 13, wherein end part of the opening is curved).
As per Claim 27, Nakano teaches the fluid handling structure system of claim 23, wherein the one or more apertures comprises a plurality of apertures arranged in a substantially straight line (See fig. 13).
As per Claim 28, Nakano teaches the fluid handling structure system of claim 23, wherein the second fluid handling structure is a dryer configured to remove liquid from the facing surface (See fig. 13, wherein the liquid supplying removing openings are activated depending on the movement direction of the structure).
As per Claim 29, Nakano teaches a lithographic apparatus comprising a projection system configured to project a beam of radiation onto a radiation-sensitive substrate and the fluid handling structure system of claim 23 (See fig. 13).
As per Claim 30, Nakano teaches a fluid handling structure system (See fig. 13) for a lithographic apparatus, the fluid handling structure system comprising: 
a first fluid handling structure having a plurality of openings (the shorter side of the rectangle disposed on the left that is labeled as 5 and 6), the fluid handling structure 
a second fluid handling structure (the shorter side of the rectangle disposed on the right side) separate from the first fluid handling structure when in the lithographic apparatus with the first fluid handling structure, the second fluid handling structure having one or more first apertures directed, in use, towards the facing surface and configured to exhaust a fluid and having one or more second apertures directed, in use, towards the facing surface and configured to supply a fluid (See fig. 13, Para 118-121).
As per Claim 31, Nakano teaches the fluid handling structure system of claim 30, wherein the one or more first apertures are arranged in a curved layout in a plane parallel to the facing surface (See fig. 13, see the end of opening).
As per Claim 32, Nakano teaches the fluid handling structure system of claim 30, wherein the one or more second apertures are arranged in a curved layout in a plane parallel to the facing surface (See fig. 13, see the end of opening).
As per Claim 33, Nakano teaches the fluid handling structure system of claim 30, wherein the second fluid handling structure comprises an outer edge at least partially curved in a plane parallel to the facing surface (See fig. 13, see the end of opening).
As per Claim 34, Nakano teaches the fluid handling structure system of claim 30, wherein the second fluid handling structure is a dryer configured to remove liquid from the facing surface (See fig. 13, wherein the liquid supplying removing openings are activated depending on the movement direction of the structure).
As per Claim 35, Nakano teaches a lithographic apparatus comprising a projection system configured to project a beam of radiation onto a radiation-sensitive substrate and the fluid handling structure system of claim 30 (Para 40).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 16 and 20-35 have been considered but are moot because the new ground of rejection does not rely on prior art interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882